This is an appeal from the determination of a deficiency in income taxes for 1919 in the amount of $2,317.71. The deficiency arises from the Commissioner’s refusal to allow the taxpayer a deduction, as depreciation, of the alleged value of certain patents, copyrights, etc., amounting to $26,472.79. No evidence was adduced in support of the appeal. From the pleadings the Board makes the following
FINDINGS OF FACT.
1. The taxpayer is a New York corporation and during the year involved was engaged at New York City in manufacturing player actions for piano player's.
*4862. The taxpayer was organized to take over the American rights of a corporation known as Otto Higel Co., Ltd., of Toronto, Canada. All the patents, copyrights, etc., owned by the taxpayer were received from the Canadian company in exchange for stock of the taxpayer. The value of the stock paid does not appear.
3. January 14, 1921, the taxpayer went into the hands of equity receivers and after a reorganization it was discharged from receivership on January 27, 1922. Otto Higel is the only person who was connected with the taxpayer both before and after its reorganization.
4. In January, 1923, the taxpayer sold all of its assets to the King Player Action Co., Inc. The King Player Action Co., Inc., operating under the same conditions, including the use of the same patents as the taxpayer, was not successful and in August, 1924, sold all its assets, excepting buildings and land, to the Rudolph Wurlitzer Manufacturing Co.
DECISION.
The determination of the Commissioner is approved.
Arundell not participating.